DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
	The RCE filed on January 25, 2022 has been processed.  A non-final follows.

Continuation 
	This application is a continuation of 16/105,113, now patent number 10,331,100.

Allowable Subject Matter
	The Applicant has included previously objected to language into the claims.  1-7, 11-12, 21-23 and 28-29 are allowed.

Double Patenting
The terminal disclaimer was approved on May 6, 2021.  Therefore, the double patenting rejection has been withdrawn.

Election/Restrictions
Claims 24-27, 30-33, and 35-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-27, 30-33, and 35-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
With regard to the claim amendments and arguments, please see the updates above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691